 
 
I 
108th CONGRESS
2d Session
H. R. 5418 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to enter into new and renewal contracts with the City of Aurora, Colorado, or an enterprise of the City, for the use of excess capacity water in the Fryingpan-Arkansas Project. 
 
 
1.Contracts for use of excess capacity water in the Fryingpan-Arkansas ProjectThe Secretary of the Interior may enter into new and renewal contracts with the City of Aurora, Colorado, or an enterprise of the City, for a term not to exceed 50 years for the use of excess capacity in the Fryingpan-Arkansas Project for the purpose of diverting, storing, impounding, pumping, exchanging, or conveying nonproject water for irrigation, domestic, municipal and industrial, or any other beneficial purpose.  
 
